GORBATY, J.,
dissenting.
liAs Stated in the majority opinion, the total cost of the three contracts entered into between BEI and Dali Painting was $26,500.00, allowing for the discount of $7,500.00 agreed to between the parties. The record also contains evidence that BEI paid Mr. Dali $20,905.33. Mr. Dali also submitted invoices for additional amounts owed to him for carpentry repairs ($450.00) and extra paint color selection by the Wards ($500.00). I agree with the majority on these findings.
However, I do not agree that the record contains proof of any further amounts due to Mr. Dali, other than Mr. Dali’s own self-serving testimony. Accordingly, by my calculations, Mr. Dali is owed an additional $6,544.67, not the $13,035.00 awarded by the trial court. Therefore, I respectfully dissent.